USCA4 Appeal: 20-4556      Doc: 43         Filed: 03/22/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-4556


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        AUGUSTO ESPINDOLA-PINEDA,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:19-cr-00111-D-7)


        Submitted: February 8, 2022                                       Decided: March 22, 2022


        Before WYNN and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed in part and dismissed in part by unpublished per curiam opinion.


        ON BRIEF: Sophia L. Harvey, LIAO HARVEY PC, Winston-Salem, North Carolina, for
        Appellant. David A. Bragdon, Assistant United States Attorney, Kristine L. Fritz,
        Assistant United States Attorney, Jennifer P. May-Parker, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-4556      Doc: 43         Filed: 03/22/2022      Pg: 2 of 3




        PER CURIAM:

               Agusto Espindola-Pineda pled guilty, pursuant to a written plea agreement, to

        conspiracy to distribute and possess with intent to distribute five kilograms or more of

        cocaine, 21 U.S.C. § 841(a)(1), in violation of 21 U.S.C. § 846. Under the plea agreement,

        Espindola-Pineda agreed to waive his right to appeal his conviction and any sentence

        within the advisory Sentencing Guidelines range. The district court sentenced Espindola-

        Pineda to 228 months’ imprisonment, a term within the 188- to 235-month Guidelines

        range established at sentencing. Espindola-Pineda timely appealed.

               Counsel for Espindola-Pineda has filed a brief pursuant to Anders v. California, 386

        U.S. 738 (1967), stating that there are no meritorious grounds for appeal but questioning

        the validity of the appeal waiver and the reasonableness of Espindola-Pineda’s within-

        Guidelines sentence. Although informed of his right to do so, Espindola-Pineda has not

        filed a pro se supplemental brief. The Government moves to dismiss the appeal as barred

        by the appellate waiver included in Espindola-Pineda’s plea agreement. We affirm in part

        and dismiss in part.

               We review the validity of an appeal waiver de novo and “will enforce the waiver if

        it is valid and the issue[s] appealed [are] within the scope of the waiver.” United States v.

        Adams, 814 F.3d 178, 182 (4th Cir. 2016). Generally, if the district court fully questions a

        defendant regarding the waiver of his right to appeal during a plea colloquy performed in

        accordance with Fed. R. Crim. P. 11, and the record shows that the defendant understood

        the waiver’s significance, the waiver is both valid and enforceable. United States v.

        Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012). Our review of the record confirms that

                                                     2
USCA4 Appeal: 20-4556         Doc: 43        Filed: 03/22/2022     Pg: 3 of 3




        Espindola-Pineda knowingly and voluntarily waived his right to appeal. We therefore

        conclude that the waiver is valid.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal. We therefore grant in part the Government’s

        motion to dismiss and dismiss the appeal as to all issues within the waiver’s scope. We

        affirm the remainder of the judgment. This court requires that counsel inform Espindola-

        Pineda, in writing, of the right to petition the Supreme Court of the United States for further

        review. If Espindola-Pineda requests that a petition be filed, but counsel believes that such

        a petition would be frivolous, then counsel may move in this court for leave to withdraw

        from representation. Counsel’s motion must state that a copy thereof was served on

        Espindola-Pineda. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                AFFIRMED IN PART,
                                                                                DISMISSED IN PART




                                                      3